Citation Nr: 1120976	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis, to include as secondary to a service-connected right knee disorder.

2.  Entitlement to service connection for right hip osteoarthritis status post total hip arthroplasty, to include as secondary to a service-connected right knee disorder.

3.  Entitlement to service connection for left hip osteoarthritis status post total hip arthroplasty, to include as secondary to a service-connected right knee disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

5.  Whether the Veteran submitted a timely notice of disagreement with a June 30, 2008, rating decision granting service connection for right knee internal derangement, status post arthroplasty, effective from May 10, 2004.

6.  Entitlement to an effective date prior to May 10, 2004, for the award of service connection for right knee internal derangement, status post arthroplasty.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from August 14, 1961, to August 25, 1961, from November 1963 to March 1964, from May 25, 1966, to May 31, 1966, and from June 1966 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July and November 2009 determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In February 2011, he requested that his claims folder be transferred to the RO in St. Petersburg, Florida.

Initially, the Board would like to point out that while the claims for service connection for left knee and bilateral hip arthritis were previously denied in a February 2005 rating decision, and the RO recognized the Veteran's timely submission of a notice of disagreement with this determination and thereafter issued an August 2006 statement of the case, the Veteran's June 2007 substantive appeal was silent as to these claims.  Therefore, the February 2005 became final.  However, since the previous denial of these claims only addressed entitlement to service connection in terms of direct service connection, and the instant Board decision will be granting service connection for the claimed disabilities as secondary to service-connected disability, the Board finds that it is permissible for the Board to address the claims on a de novo basis, especially given the fact that there will be no prejudice to the Veteran in doing so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In February 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to TDIU and entitlement to an effective date prior to May 10, 2004 for the award of service connection for right knee internal derangement, status post arthroplasty are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the left knee and bilateral hips has been causally related to service-connected disability.  

2.  In a rating decision dated in June 2008, the RO granted service connection for right knee internal derangement, status post arthroplasty, effective from May 10, 2004.  The Veteran was notified of that decision by a properly addressed letter dated July 3, 2008.  

3.  A timely notice of disagreement was received by the RO within one year of the July 3, 2008, notification.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee osteoarthritis as secondary to a service-connected right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).  

2.  The criteria for service connection for right hip osteoarthritis status post total hip arthroplasty as secondary to a service-connected right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).    

3.  The criteria for service connection for left hip osteoarthritis status post total hip arthroplasty as secondary to a service-connected right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).

4.  A timely notice of disagreement was received within one year of the July 3, 2008, notification pertaining to the July 2008 rating decision that assigned an effective date of May 10, 2004, for service connection for a right knee disorder.  38 U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Since the Board has decided to grant the claims on appeal, any failure to notify and/or assist the Veteran at to these claims pursuant to the VCAA cannot be considered prejudicial to the Veteran.  


Entitlement to Service Connection for Osteoarthritis of the Left Knee and Bilateral Hips as Secondary to a Service-Connected Right Knee Disorder

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a 


service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, has been amended recently.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been complying with Allen since 1995, the regulatory amendment effects no new liberalization or restriction in this appeal.

The Veteran contends that service connection is warranted for left knee osteoarthritis and bilateral hip osteoarthritis as directly related to service and/or as secondary to his service-connected right knee disability.

While service treatment records do not reflect any complaints or treatment of a left knee or hip disorder, one of the Veteran's regular treating physicians at VA, Dr. J.P., noted in September 2009 that despite the fact that the Veteran's right knee replacement preceded his left knee replacement, the Veteran had a history of multiple joint arthritis, and concluded that the Veteran's problems in the knees and hips were related to a service-connected disorder.  Moreover, private orthopedic surgeon, Dr. Alexander Raskin, concluded that the Veteran's service-connected right knee pathology, due to compensation, contributed to the Veteran's development of pain/pathology of his left knee disability, and that in his opinion, it was probable that the left knee pathology was associated (secondarily) with the service related injury of the right knee.  



Finally, another of the Veteran's treating physicians at VA, Dr. S.B., concurred with Dr. A.R., and concluded in June 2010 that the Veteran's subsequent joint degeneration and worsening of osteoarthritis was directly impacted from the shift in weight bearing to the other joints.  As a consequence, Dr. S.B. concluded that the Veteran should be provided with an "upgrade" of his service-connected disability considering the complications to his other joints witnessed by total knee hip replacement and the other knee total knee replacement.  

Following an examination of the Veteran in February 2009, VA examiner, Dr. D.K., believed that there were multiple factors that contributed to the Veteran's left knee and bilateral hip disabilities, including injuries that were caused by trauma after the Veteran was discharged from military service.  Based on this information and the lack of any in-service treatment to the left knee and hips, Dr. D.K. concluded that it was less likely than not that the Veteran's left knee and bilateral hip conditions were sustained during active service in the 1960's.  In a supplemental opinion provided in July 2010, Dr. D.K. indicated that he could find no evidence that the Veteran's service-connected right knee disorder accelerated the degenerative condition which now affected the Veteran's left knee and bilateral hips.  Consequently, Dr. D.K. concluded that it was less likely than not that the Veteran's right knee disability caused or aggravated the Veteran's osteoarthritis of the left knee and bilateral hips.  

In reviewing the evidence of record, the Board initially finds that there are numerous diagnoses of osteoarthritis of the left knee and bilateral hips which has led to joint replacement in all of these joints.  Therefore, the threshold requirement of a current disability has clearly been met with respect to all of these claims.  

In addition, although the Board agrees with the opinion of Dr. D.K. that the evidence does not currently support a relationship between the Veteran's claimed disabilities and service, Dr. D.K. does not provide a clearly expressed rationale for his conclusion that the Veteran's service-connected right knee has not aggravated the osteoarthritis in his left knee and bilateral hips.  Indeed, merely stating that the Veteran's osteoarthritis in these areas is the result of multiple factors, both traumatic and non-traumatic, does not rule out the existence of some measure of aggravation by the Veteran's service-connected right knee disorder.  Finally, the record also reflects the existence of the opinions of other physicians who have concluded that compensation for the Veteran's right knee disorder has resulted in increased disability in the left knee and bilateral hips.  Accordingly, giving the benefit of the doubt, with two opinions essentially in favor of the claims and one against, the Board finds that service connection is warranted for osteoarthritis of the left knee and bilateral hips as secondary to the Veteran's service-connected right knee disorder.  


Timeliness of a Notice of Disagreement

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case has been furnished.  See also 38 C.F.R. § 20.200 (2010).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the RO within one year from the date that the RO mailed the notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2010).  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) (2010).

An NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2010); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).



Pursuant to 38 C.F.R. § 3.109 (2010), time limits for filing may be extended in some cases on a showing of 'good cause.'  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The facts which govern this case are essentially a matter of record and not in dispute.  In this case, the RO assigned an effective date of May 10, 2004 for the grant of service connection for a right knee disorder in a June 2008 rating decision.  The Veteran received notification of this decision effective the date of the notification letter of July 3, 2008.  Accordingly, he had one year from July 3, 2008, to submit a NOD in order to appeal the assigned effective date.  The letter specifically notified him that he had one year from the date of the letter to appeal the decision.  Further, the July 3, 2008, letter provided him with a VA Form 4107, which advised him of his right to appeal the decision.  

Thereafter, the Veteran submitted numerous written statements.  In a statement received on April 6, 2009, the Veteran stated, "the effective date of claim should be 1967."  In a statement received in June 2009, the Veteran referenced the July 2008 notification letter, noted that he had one year to appeal that decision, and indicated that he had filed his appeal in April 2009.  Consequently, the Board finds that the Veteran's April 2009 statement may be construed as a NOD with the June 2008 rating decision that assigned an effective date of May 10, 2004 for the award of service connection for his right knee disorder.  As a result, the issue of entitlement to an effective date prior to May 10, 2004, for the award of 

service connection for right knee internal derangement, status post arthroplasty, is remanded below.


ORDER

Entitlement to service connection for the Veteran's left knee osteoarthritis is granted.

Entitlement to service connection for the Veteran's right hip osteoarthritis status post total hip arthroplasty is granted.  

Entitlement to service connection for the Veteran's left hip osteoarthritis status post total hip arthroplasty is granted.

As a timely notice of disagreement with the June 2008 rating decision's assignment of an effective date of May 10, 2004 for the grant of service connection for the Veteran's right knee disorder was received.  


REMAND

In view of the fact that the Veteran's newly service-connected disabilities may impact his claim for TDIU, the Board finds that it must remand the Veteran's remaining claim for an opinion as to the degree to which all of the Veteran's service-connected disabilities affect his ability to secure or follow substantially gainful employment.  Any recent treatment records should also be obtained.

As noted above, a timely notice of disagreement was received with the June 2008 rating decision's assignment of an effective date of May 10, 2004 for the grant of service connection for the Veteran's right knee disorder.  Therefore, remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Implement the Board's decision awarding service connection for left knee, right hip, and left hip disorders.

2.  Issue the Veteran a statement of the case on the issue of entitlement to an effective date prior to May 10, 2004, for the award of service connection for right knee internal derangement, status post arthroplasty.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal.

3.  Ask the Veteran to identify all recent medical care providers that have treated him for his service-connected knee and hip disorders and make arrangements to obtain all records that he adequately identifies.

4.  Thereafter, schedule the Veteran for appropriate VA examination to determine the impact that his service-connected disabilities have on his ability to secure or follow substantially gainful employment.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be conducted.

The examiner should state the degree to which the Veteran's service-connected disabilities of osteoarthritis of the knees and hips affect his ability to secure or follow substantially gainful employment.

All opinions must be supported by a clear rationale.

5.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

6.  Finally, readjudicate the claim for a TDIU.  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


